 

Exhibit 10.9

COUNSEL RB CAPITAL INC.

STOCK OPTION GRANT NOTICE

Counsel RB Capital Inc. (the “Company hereby grants to the option holder set
forth below an option to purchase the number of shares of the Company’s common
stock as set forth below. The options are subject to all of the terms and
conditions as set forth herein and in the Stock Option Agreement (Attachment 1)
and the Notice of Exercise (Attachment 2), all of which are attached hereto and
incorporated herein in their entirety.

 

Option Holder:

Ross Dove

 

 

Date of Grant:

February 29, 2012

 

 

Number of Shares Subject to Option:

312,500

 

 

Exercise Price (Per Share):

$2.00

 

 

Expiration Date:

See the Stock Option Agreement.

 

 

Type of Grant:

Non-Qualified Option.

 

 

Vesting Schedule:

Subject to the conditions of the Stock Option Agreement, the option shall vest
and shall become exercisable in four equal parts on each of the first four
anniversaries of the Date of Grant.

 

 

Additional Terms/Acknowledgements:

The undersigned option holder acknowledges receipt of, and understands and
agrees to, this Grant Notice and the Stock Option Agreement. Option holder
further acknowledges that as of the Date of Grant, this Grant Notice and the
Stock Option Agreement set forth the entire understanding between option holder
and the Company regarding the acquisition of stock in the Company and supersede
all prior oral and written agreements on that subject.

 

 

 



 

--------------------------------------------------------------------------------

 

Executed as of                    , 2012.

 

 

 

COUNSEL RB CAPITAL INC.

 

OPTION HOLDER:

 

 

 

By:

/s/ Stephen Weintraub

 

 

Name:

STEPHEN WEINTRAUB

 

Ross Dove

Title:

EVP, Secretary & CFO

 

 

 

 

 



[Signature Page – Stock Option Grant Notice]

--------------------------------------------------------------------------------

 

Executed as of                    , 2012.

 

 

 

COUNSEL RB CAPITAL INC.

 

OPTION HOLDER:

 

 

 

By:

 

 

/s/ Ross Dove

Name:

 

 

Ross Dove

Title:

 

 

 

 

 

 

[Signature Page – Stock Option Grant Notice]

--------------------------------------------------------------------------------

 

ATTACHMENT 1

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Counsel RB Capital Inc. (the “Company”) has granted you, Ross
Dove (the “Optionee”), an option under its to purchase the number of shares of
the Company’s common stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.

1. GRANT OF OPTION. The Company has granted to the Optionee certain stock
options to purchase the number of shares of the Company’s common stock in the
amounts and at exercise prices set forth in the Grant Notice.

2. VESTING. The option shall vest and become exercisable as provided in the
Grant Notice.

3. NUMBER OF SHARES AND EXERCISE PRICE. In the event that the outstanding shares
of common stock of the Company are hereafter increased or decreased, or changed
into or exchanged for a different number of shares or kind of shares or other
securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, combination of shares, or a dividend payable in capital stock,
appropriate adjustment may be made by the Board of Directors of the Company in
the number and kind of shares as to which this option or portions thereof then
unexercised shall be exercisable, to the end that the Optionee’s proportionate
interest shall be maintained as before the occurrence to the unexercised portion
of the option and with a corresponding adjustment in the Exercise Price per
share. Any such adjustment made by the Board of Directors shall be conclusive.
The grant of this option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell, or transfer all or any part of its business or assets. Upon
the dissolution or liquidation of the Company, or upon a reorganization, merger
or consolidation of the Company as a result of which the outstanding securities
of the class then subject options are changed into or exchanged for cash or
property or securities not of the Company’s issue, or upon a sale of
substantially all the property of the Company to an association, person, party,
corporation, partnership, or control group as that term is construed for
purposes of the Securities Exchange Act, this option shall terminate unless
provision be made in writing in connection with such transaction for the
continuance and/or assumption of this option, or the substitution for this
option of options covering the stock of a successor corporation, or a parent or
a subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices, in which event the option shall continue in the manner and
under the terms so provided. If this option shall terminate pursuant to the
foregoing sentence, the Optionee shall have the right, at such time prior to the
consummation of the transaction causing such termination as the Company shall
designate, to exercise the unexercised portions of his options, including the
portions thereof which would, but for this Section 3 not yet be exercisable.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of the Optionee’s respective options. The Optionee may elect
to make payment of the exercise price in cash or by check or in any other manner
permitted by the Company.

5. WHOLE SHARES. The Optionee may exercise his/her respective options only for
whole shares of common stock except to the extent the number of shares subject
to any such option is a fractional amount, in which case an exercise for such
fractional amount of shares will be permitted. In lieu of issuing a fraction of
a share upon any exercise of an option, the Company will be entitled to pay to
the Optionee an amount equal to the fair market value of such fractional share.

6. NO EXERCISE IN VIOLATION OF LAW. The Optionee may not exercise his or her
respective options unless the shares of common stock issuable upon such exercise
are then registered under the Securities Act of 1933 (the “Securities Act”) or,
if such shares of common stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of the Optionee’s respective
options must also comply with other applicable laws and regulations governing
such options, and the Optionee may not exercise his or her respective options if
the Company determines that such exercise would not be in material compliance
with such laws and regulations.

7. TERM. The Optionee may not exercise the Optionee’s respective options before
the commencement of its term or after its term expires. The term of the
Optionee’s respective options commences on the Date of Grant and expires seven
(7) years after the date of the grant.

8. EXERCISE. The Optionee may exercise the vested portion of the Optionee’s
respective options during its term by delivering the Notice of Exercise.

 

 

 

 

--------------------------------------------------------------------------------

 

9. TRANSFERABILITY. The stock certificate or certificates representing the
shares issued upon exercise of the option shall bear, in addition to any other
legend required to be placed thereon, a conspicuous legend to the effect that
the shares of capital stock represented thereby are subject to legal
restrictions against transfer and are held under and subject to the terms and
provisions of this Stock Option Agreement as follows:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

10. NO RIGHTS AS SHAREHOLDER. The Optionee shall not have any rights of a
shareholder with respect to the shares subject to the options evidenced by this
Stock Option Agreement, until a stock certificate has been duly issued following
exercise of the option as provided herein.

11. WITHHOLDING OBLIGATIONS.

(a) At the time the Optionee exercises his/her option, in whole or in part, or
at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any of its affiliates, if any, which arise in connection with the
exercise of the Optionee’s respective options.

(b) The Optionee may not exercise his/her respective options unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied.
Accordingly, the Optionee may not be able to exercise such options when desired
even though such options are vested, and the Company shall have no obligation to
issue a certificate for such shares of Common Stock or release such shares of
Common Stock from any escrow provided for herein.

12. NOTICES. Any notices provided for in the Optionee’s respective options shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to the Optionee, five (5)
days after deposit in the United States mail, postage prepaid, addressed to the
Optionee at the last address the Optionee provided to the Company.

13. VENUE AND JURY TRIAL. Exclusive venue for any action arising out of or
related to this Agreement will be in state or federal court located in the
County of Los Angeles, California, and each party consents to the jurisdiction
of such courts and waives any defense based on lack of personal jurisdiction or
inconvenient forum. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATED
TO THIS AGREEMENT BE TRIED BY JURY. EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES
ITS RIGHT TO DEMAND TRIAL BY JURY.

 

 

 

2

--------------------------------------------------------------------------------

 

 

COUNSEL RB CAPITAL INC.

 

OPTION HOLDER:

 

 

 

 

By:

/s/ Stephen Weintraub

 

 

Name:

STEPHEN WEINTRAUB

 

Ross Dove

Title:

EVP, Secretary & CFO

 

 

 

 

 

[Signature Page – Stock Option Agreement]

--------------------------------------------------------------------------------

 

 

COUNSEL RB CAPITAL INC.

 

OPTION HOLDER:

 

 

 

 

By:

 

 

/s/ Ross Dove

Name:

 

 

Ross Dove

Title:

 

 

 

 

 

 

[Signature Page – Stock Option Agreement]

--------------------------------------------------------------------------------

 

ATTACHMENT 2

NOTICE OF EXERCISE

1. Pursuant to a certain stock option notice (“Agreement”) between the
undersigned (“Optionee”) and Counsel RB Capital Inc. (the “Company”) evidencing
that certain options were granted ______________, 2012. Optionee hereby
exercises the right to purchase _________ shares of common stock of the Company
(“Stock”) at an exercise price of $2.00 per share.

2. Optionee hereby represents and warrants to the Company and acknowledges and
agrees as follows:

(a) Review of Materials; Advice and Consultation. Optionee is a sophisticated
investor and has such knowledge and experience in financial and business matters
that he or she is able to understand the information concerning the Company and
to evaluate the risks in any investment in the Stock. Optionee has been advised
to discuss this investment with his, her or its legal or other professional
advisors, or with other investment representatives who have knowledge of
business and financial matters. If he or she has not done so it is because, in
his or her opinion, he or she is personally capable of evaluating the Company
and does not need the advice of other persons. Optionee and, to the extent
deemed necessary by him or her, any of the persons mentioned above, has been
afforded the opportunity to ask questions concerning the Company and its
business and has been furnished with such information with respect to the
Company and its proposed operations as he or she has requested to his or her
satisfaction.

(b) Risk of Loss; Transfer Restrictions. Optionee understands and has fully
considered for purposes of this investment that (i) the investment involves a
high degree of risk of loss, and (ii) there are substantial restrictions on the
transferability of the Stock.

(c) Financial Ability. Optionee is able (i) to bear the economic risk of this
investment, (ii) to hold the Stock for an indefinite period of time, and (iii)
to afford a complete loss of this investment. Optionee represents that he or she
has adequate means of providing for his or her current needs and possible
personal contingencies and has no need for liquidity in this particular
investment. Optionee’s overall commitment to investments which are not readily
marketable is not disproportionate to his or her net worth, and his or her
investment in the Stock will not cause such overall commitment to become
excessive.

(d) Investment Purpose. Optionee is acquiring Stock for his or her own account
and not for the account of any other person. Optionee is acquiring Stock solely
for investment and not with a view to, or for resale in connection with, the
distribution or other disposition thereof. Optionee understands that the sale
and issuance of the Stock has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), applicable state securities laws or the
securities or similar laws of any other jurisdiction whatsoever, and, therefore,
the Stock cannot be sold, resold, pledged, assigned or otherwise disposed of
unless it is subsequently registered under the securities and similar laws of
each applicable jurisdiction, or unless exemptions from such registration
requirements are available. Optionee understands that dispositions of Stock can
be made only in compliance with the Securities Act and the rules and regulations
of the Securities and Exchange Commission promulgated thereunder and all
applicable state securities and “blue sky” laws; and Optionee understands that
the Company is under no obligation to register the offer or sale of any Stock in
any jurisdiction whatsoever or to assist Optionee in complying with any
exemption from registration under the securities or similar laws of any
jurisdiction whatsoever. Optionee further understands that this transaction has
not been reviewed by, passed on, or submitted to the United States Securities
and Exchange Commission (the “SEC”), nor has the SEC or any other agency made
any finding or determination as to the fairness of an investment in Stock, nor
any recommendation or endorsement of this offering.

(e) Reliance by Company. Optionee understands that the Company is relying on the
truth and accuracy of the representations, declarations and warranties made by
Optionee in this Notice of Exercise in offering the Stock for sale to Optionee
and in determining the availability of certain exemptions under applicable
securities laws.

3. The foregoing representations and warranties and undertakings are made by
Optionee with the intent that the Company may rely upon them in determining his
or her suitability as an investor. Optionee agrees that such representations and
warranties shall survive his or her investment. Optionee agrees to indemnify and
hold harmless the Company from any damages, claims, expenses, losses or actions
resulting from the untruth of any of the representations and warranties of
Optionee contained in this Notice of Exercise.

4. Capitalized terms used in this Notice of Exercise but not defined herein have
the meanings set forth in the Agreement.

 

Date:

 

 

 

 

 

 

 

 

 

 

OPTIONEE:
ROSS DOVE

 

 

 

 

 

 

 

 

 

 